    Case 2:20-cv-15725-KM Document 12 Filed 12/17/20 Page 1 of 2 PageID: 454

                                                                 U.S. Department of Justice

                                                                 United States Attorney
                                                                 District of New Jersey
                                                                 Civil Division
_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                           970 Broad Street, Suite 700         main: (973) 645-2700
UNITED STATES ATTORNEY                                    Newark, New Jersey 07102            direct: (973) 645-2724
                                                          thandiwe.boylan@usdoj.gov           fax:    (973) 297-2010
THANDIWE BOYLAN
ASSISTANT UNITED STATES ATTORNEY



VIA ECF

                                                               December 17, 2020


Honorable John Kevin McNulty
United States District Judge
Martin Luther King, Jr. Federal Courthouse
50 Walnut Street
Newark, New Jersey 07102

         Re: Nathaniel O.O. v. Wolf
             Civil Action No. 20-15725(KM)

Dear Judge McNulty:

       We represent the Respondent in the above-referenced habeas action and
write to update the Court on the status of Petitioner’s immigration proceedings. On
December 8, 2020, the Board of Immigration Appeals dismissed Petitioner’s appeal
of the immigration judge’s decision denying his applications for asylum, withholding
of removal, and protection under the Convention Against Torture. As a result,
Petitioner’s removal order is administratively final. 1

         We thank the Court for its consideration of this matter.

                                                               Respectfully submitted,

                                                               CRAIG CARPENITO
                                                               United States Attorney



1      Petitioner has 30 days to file a petition for review. Petitioner has not done so
as of the date of this filing. Even if files a petition for review, his removal order will
remain administratively final unless he obtains a stay of removal from the circuit
court. See Brodyak v. Davies, No. CIV.A. 14-4351 JLL, 2015 WL 1197535, at *2
(D.N.J. Mar. 16, 2015).
Case 2:20-cv-15725-KM Document 12 Filed 12/17/20 Page 2 of 2 PageID: 455




                                 By:   s/Thandiwe Boylan
                                       THANDIWE BOYLAN
                                       Assistant United States Attorney




                                   2
